DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 3.  The membrane according to claim 1 wherein said semi-crystalline polymer having a crystallinity in the range of 20-80%.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance remain the same as those indicated previously in the Final Rejection dated 1/6/2022.  In summary, the prior art fails to disclose or render obvious a multilayer polymer film having outer layers of a semi-crystalline polymer as claimed and at least one inner layer as claimed, wherein the thickness (US PN 6540953, KR 2000-0015143: the prior art discloses multilayer films of greater than 20 µm) and physical properties of the multilayer film are also within the ranges as claimed.  Applicant has previously argued in the response filed 7/28/2021 that such physical properties are only obtainable via the method of extrusion followed by stretching to form the pores rather than a method of laminating porous films, as is disclosed by the prior art (US PGPub 2005/0244717 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.B/Examiner, Art Unit 1746              
                                                                                                                                                                                          /MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746